DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
36, 45, 50
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
25, 26 typ, 28 typ, 30 typ, 36 typ, 38 typ, 48 typ, 64 typ
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 1, 13-15, and 18 are objected to because of the following informalities:  
Claim 1, line 6:  the phrase “pair drum” should read --drum pair--
Claim 13, line 2:  the phrase a polymeric materials reads awkwardly
Claim 14, line 2:  the phrase a polymeric materials reads awkwardly
Claim 15, line 2:  the phrase “plurality bearing” should read --plurality of bearing--
Claim 18, line 6:  the phrase “pair drum” should read --drum pair--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
one or more lower bearing shafts is confusing.  Claim 1 recites one or two lower bearing shafts.  As such, it is unclear whether Claim 3 is attempting to claim more than two lower bearing shafts.
In regards to Claim 4, the phrase one or more lower bearing shafts is confusing.  Claim 1 recites one or two lower bearing shafts.  As such, it is unclear whether Claim 4 is attempting to claim more than two lower bearing shafts.
Further in regards to Claim 4, the phrase one or more upper bearing shafts is confusing.  Claim 1 recites one or two upper bearing shafts.  As such, it is unclear whether Claim 4 is attempting to claim more than two upper bearing shafts.
In regards to Claim 17, the phrases the drive gear of the first drum pair assembly and the drive gear of the second drum pair assembly each lack proper antecedent basis.
Allowable Subject Matter
Claims 1 and 18 contain allowable subject matter, including but not limited to the structure of T-rails in relation to the drum pairs and bearing blocks.  The prior art of record fails to teach this structure in regards to a decorticating machine or similar apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Sherwood et al (20070044890) Figure 2, Patterson (2480602) Figure 1, Nicholas (2215050) Figure 1, Jiang et al (20130281578) Figure 1, and Trumbo (2496570) Figure 7 teach elements similar to those as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732